Citation Nr: 0107298	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-06 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation for additional disability due to 
surgical treatment at a VA hospital in November 1983 under 
the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel
INTRODUCTION

The veteran had active military service from December 1972 to 
February 1983. 

This appeal arises from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied service connection for 
left inguinal neuropathy due to surgery at a VA medical 
facility.

The veteran's appeal was before the Board of Veterans' 
Appeals previously in July 2000, at which time it was 
remanded to the RO to correct procedural deficiencies arising 
from a recharacterization of the veteran's claim by the RO 
during the pendency of his appeal.

The Board notes that the veteran's representative asserts in 
its informal hearing presentation that the initial rating of 
the veteran's service-connected left inguinal neuropathy is 
at issue, citing AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
United States Court of Appeals for Veterans Claims similarly 
held in Holland v. Brown, 9 Vet. App. 324 (1996) that an 
appeal of a service connection claim included all benefits 
potentially, including evaluation of the proper compensation 
level.  However, these holdings were reversed by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), which observed that denial of a claim for service 
connection does not reach the issue of a rating to be 
assigned and, therefore, that appellate consideration of the 
appropriate compensation level for a condition which is 
service connected by the RO following a remand by the Board 
requires submission of a new notice of disagreement as to 
that issue.  Id., at 1158-1159.  The veteran has not filed a 
notice of disagreement as to the issue of the proper 
evaluation of his left inguinal neuropathy.

The Board may only review appeals of VA decisions. 
38 U.S.C.A. § 7104. An "appeal" consists of a timely filed 
notice of disagreement and, after a statement of the case is 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 (1996).  
Where, as here, those elements are absent, the Board has no 
authority to review the asserted claim for a higher initial 
rating, and refers the representative's comments to the RO 
for such action as they may deem appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained.

2.  Service connection for left inguinal neuropathy secondary 
to the previously service-connected disability of left 
inguinal herniorrhaphy residuals was granted by the RO in an 
August 2000 rating decision, with an effective date of 
October 9, 1997.

3.  There is no additional disability for left inguinal 
neuropathy contemplated in the veteran's claim under 
38 U.S.C. § 1151, beyond that which has already been service 
connected in the October 1997 rating decision.


CONCLUSION OF LAW

There is no legal entitlement to additional compensation for 
left inguinal neuropathy under the provisions of 38 U.S.C.A. 
§ 1151, and the claim must be dismissed.  38 U.S.C.A. 
§§ 1151, 1701 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.14, 
19.9 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1997, the RO received the veteran's claim for 
compensation for left inguinal neuropathy, claimed secondary 
to surgical treatment at a VA hospital in November 1983.  A 
March 1984 RO decision had granted service concretion for 
residuals of a left inguinal herniorrhaphy, performed in 
November 1983, the purpose of which had been to alleviate a 
left inguinal hernia noted on the veteran's January 1983 
separation examination.  A noncompensable rating for the 
residuals of the hernia repair surgery has been in effect 
since December 1983.

In its July 2000 remand, the Board noted that the veteran's 
claim was initially developed as a 38 U.S.C.A. § 1151 claim, 
but had subsequently (in an October 1998 Supplemental 
Statement of the Case) been restyled a secondary service 
connection claim, and certified as such to the Board.  The 
Board noted that the veteran had actually presented two 
separate claims: one for service connection for left inguinal 
neuropathy secondary to a service-connected left inguinal 
herniorrhaphy, and one for compensation for left inguinal 
neuropathy due to surgical treatment for a (nonservice-
connected) left testicle at a VA hospital in November 1983 
under the provisions of 38 U.S.C.A. § 1151.  Because the 
October 1998 SSOC and the certification of appeal advised the 
veteran that his appeal was for secondary service connection 
only, the Board remanded the appeal to cure the procedural 
defect.  See 38 C.F.R. § 19.9 (1999).  

In August 2000, the RO issued a rating decision granting 
service connection for left inguinal neuropathy as secondary 
to the already service-connected left inguinal herniorrhaphy 
residuals.  At the same time, it denied compensation for left 
inguinal neuropathy under 38 U.S.C. § 1151, indicating that 
the veteran had failed to show that disability was "caused 
by . . . [the] examination," and the proximate cause was 
"carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the . . . examination" or the 
occurrence of "an event not reasonably foreseeable" as a 
condition of entitlement to compensation.  See 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000).

While denying compensation under 38 U.S.C. § 1151, the RO 
noted that the issue had essentially been mooted, since it 
had granted service connection (and, accordingly, entitlement 
to disability compensation under VA's Schedule for Rating 
Disabilities, 38 C.F.R., Part 4).  The Board concurs with the 
RO's assessment that no additional disability is implicated 
in the veteran's section 1151 claim.  See 38 U.S.C.A. § 
1701(1) (the term "disability" means a disease, injury, or 
other physical or mental defect); cf. 38 C.F.R. § 4.14 (care 
must be taken to avoid evaluation of the same manifestation 
under different diagnoses, which is prohibited); Esteban v. 
Brown, 6 Vet.App. 259, 261-62 (1994) (permitting rating under 
separate diagnostic codes only where "none of the 
symptomatology . . . is duplicative . . . or overlapping.").  
The effect of a successful claim under 38 U.S.C. § 1151 is to 
award compensation for a disability "as if such disability . 
. . were service connected."  Id.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals held that in cases in which 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Id. at 430.  Because 
the veteran has already been granted service connection for 
left inguinal neuropathy, the Board finds that he has no 
legal entitlement to additional compensation for the same 
disability on an "as if" service connected basis under the 
provisions of 38 U.S.C. § 1151.  Accordingly, his appeal on 
that issue must be dismissed.











ORDER

The veteran's appeal on the issue of entitlement to 
compensation for additional disability due to surgical 
treatment at a VA hospital in November 1983 under the 
provisions of 38 U.S.C.A. § 1151 is dismissed.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

